Name: Commission Regulation (EC) No 1407/98 of 1 July 1998 amending for the 12th time Regulation (EC) No 913/97 adopting exceptional support measures for the pigmeat market in Spain
 Type: Regulation
 Subject Matter: trade policy;  agricultural policy;  animal product;  Europe;  means of agricultural production
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 188/26 2. 7. 98 COMMISSION REGULATION (EC) No 1407/98 of 1 July 1998 amending for the 12th time Regulation (EC) No 913/97 adopting exceptional support measures for the pigmeat market in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Spain, the Commission adopted Regulation (EC) No 913/97 (3), as last amended by Regulation (EC) No 1147/98 (4), to introduce excep- tional support measures for the pigmeat market in that Member State; Whereas the swift and effective implementation of the exceptional support measures has come up against problems of capacity in the rendering plants which are to process the piglets; whereas, therefore, their slaughter and storage in cold stores should be allowed; Whereas, because the veterinary and trade restrictions continue to apply, the number of pigs for fattening and piglets which may be delivered to the competent author- ities should be increased so that the exceptional measures can continue in the coming weeks and the list of eligible areas laid down in Annex II to Regulation (EC) No 913/97 should be adjusted in line with the current veter- inary and health situation; Whereas the discontinuation of the support measures as a result of the number of eligible piglets being used up has led to a substantial increase in the weight of the animals and, consequently, an intolerable situation as regards their welfare; whereas an increase in the number of eligible animals from 12 June 1998 is therefore warranted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 913/97 is hereby amended as follows: 1. in the third paragraph of Article 3 and point 2 of Annex III, pigs for fattening is replaced by animals; 2. Annex I is replaced by Annex I hereto; 3. Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, Article 1(2) shall apply with effect from 12 June 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 131, 23. 5. 1997, p. 14. (4) OJ L 159, 3. 6. 1998, p. 35. ¬ ¬EN Official Journal of the European Communities L 188/272. 7. 98 ANNEX I ANNEX I Total maximum number of animals from 6 May 1997: Pigs for fattening 655 000 head Piglets 250 000 head Cull sows 8 000 head Pigs of the Iberian breed for fattening 6 000 head ANNEX II ANNEX II Part 1  In the province of Zaragoza, the protection and surveillance zones as defined in Annexes I and II to the order of the DiputaciÃ ³n General de AragÃ ³n of 25 March 1998, published in the Official Journal of the Comunidad of 27 March 1998, page 1411.  In the province of Zaragoza, the protection and surveillance zones as defined in Annexes I and II to the order of the DiputaciÃ ³n General de AragÃ ³n of 17 April 1998, published in the Official Journal of the Comunidad of 20 April 1998, page 1868.  In the province of Zaragoza, the protection and surveillance zones as defined in Annexes I and II to the order of the DiputaciÃ ³n General de AragÃ ³n of 28 April 1998, published in the Official Journal of the Comunidad of 4 May 1998, page 1999.  In the province of Seville, the protection and surveillance zones as defined in Annexes I and II to the order of the Junta de AndalucÃ ­a of 23 April 1998, published in the Official Journal of the Junta of 28 April 1998, page 4951. Part 2 The veterinary districts (comarcas) of the provinces of Zaragoza and Seville listed in Annex I to Decision 98/339/EC.